UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6841



EDDIE THOMAS JACKSON,

                                           Petitioner - Appellant,

          versus


M. PETTIFORD, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(8:05-cv-02429-MBS)


Submitted: July 20, 2006                       Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Thomas Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Eddie Thomas Jackson, a federal prisoner, appeals the

district court’s judgment accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Jackson v. Pettiford, No. 8:05-cv-2429-MBS

(D.S.C. Apr. 21, 2006). We dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 2 -